Case 6:20-cv-01865-CEM-LRH Document 7 Filed 10/14/20 Page 1 of 2 PageID 20




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                             CASE NO: 6:20-cv-1865-Orl-41LRH
BEVERLY GUTIERREZ,

       Plaintiff,

       v.

ORLANDO REALTY AND PROPERTY
MANAGEMENT, LLC,

       Defendant.

                                      /

             PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS

       Plaintiff, BEVERLY GUTIERREZ (“Plaintiff”) by and through undersigned counsel, and

pursuant to this Honorable Court’s instructions in D.E. 4, hereby files her Notice of Pendency of

Other Actions as follows:

       In accordance with Local Rule 1.04(d), I certify that the instant action:


                    IS        related to pending or closed civil or criminal case(s)
                              previously filed in this Court, or any other Federal or State
                              court, or administrative agency as indicated below:




        X      IS NOT         related to any pending or closed civil or criminal case filed
                              with this Court, or any other Federal or State court, or
                              administrative agency.

       I further certify that I will serve a copy of this Notice of Pendency of Other

Actions upon each party no later than fourteen days after appearance of the party.
Case 6:20-cv-01865-CEM-LRH Document 7 Filed 10/14/20 Page 2 of 2 PageID 21




       Dated this 14th day of October 2020.

                                               Respectfully Submitted,

                                               USA EMPLOYMENT LAWYERS -
                                               JORDAN RICHARDS, PLLC
                                               805 E. Broward Blvd., Suite 301
                                               Fort Lauderdale, Florida 33301
                                               (954) 871-0050
                                               Counsel for Plaintiff

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372
                                               jordan@jordanrichardspllc.com
                                               jake@jordanrichardspllc.com
                                               melissa@jordanrichardspllc.com


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 14, 2020, I served the foregoing document via

CM/ECF to the counsel listed below.

                                                       /s/ Jordan Richards, Esq.
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372

                                      SERVICE LIST:

No Counsel Has Appeared to Date
